Citation Nr: 0520833	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for status post excision of 
shotgun pellets from the left lower leg (also referred to 
herein as a "left leg disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his fiancée


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from June to August 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim for service 
connection for status post excision of shotgun pellets from 
his lower left leg.

The Board remanded the case to the RO in December 2002 to 
schedule the veteran for a hearing at the RO before a 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board hearing.  He was scheduled to 
appear at a travel Board hearing at the RO in Los Angeles, 
California on May 16, 2003.  But he did not appear for his 
hearing.  He subsequently requested to reschedule it.

The Board again remanded this case to the RO in August 2003, 
in part to reschedule the veteran for the requested travel 
Board hearing, but also to obtain a medical nexus opinion 
concerning his left leg disability at issue.  His hearing was 
held in April 2005 at the RO in Portland, Oregon, and the VLJ 
signing this decision presided over that hearing.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The report of the examination for induction into the 
military indicates the veteran had sustained a gunshot wound 
to his left leg as a civilian and had residual scarring.

2.  Once on active duty, just as he had prior to entering the 
military, the veteran complained of left leg pain following 
physical exercise and exertion; some, but not all, of the 
retained shotgun pellets from his pre-service wound were 
excised and he was eventually given an early discharge due to 
this disability.

3.  The residuals of the pre-service shotgun wound, while 
undergoing an acute and transitory exacerbation during 
service, were not chronically worsened by the military 
experience.


CONCLUSIONS OF LAW

1.  Since the veteran's military induction examination 
officially documented the gunshot wound he had sustained to 
his left leg prior to service, as a civilian, the presumption 
of soundness upon entering the military is inapplicable.  
38 U.S.C. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).  

2.  The veteran had residuals of a shotgun wound to his left 
leg prior to entering the military, and these residuals were 
not chronically aggravated by his service.  38 U.S.C. § 1153 
(West 2002); 38 C.F.R. § 3.306(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004), it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in a January 2002 letter, so prior to the RO's April 
2002 denial of his claim.  Consequently, this was in 
accordance with the holding and mandated sequence of events 
discussed in Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.



According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC/SSOC may 
satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the January 2002 VCAA notice letter does not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claim.  

The VCAA letter requested that the appellant provide or 
identify any evidence supporting his claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (A VCAA 
error is prejudicial when it affects a substantive right that 
a statute or regulation intended to protect, such that a 
claimant is not given a meaningful opportunity to participate 
in VA's claim processing - thereby affecting the essential 
fairness of the adjudication).  

Pursuant to the Board's August 2003 remand, the veteran was 
contacted in December 2003 and requested to identify any VA 
or private medical records not already in evidence that might 
be relevant to his claim.  There was no response.  But after 
his more recent April 2005 travel Board hearing, when again 
requested to identify and/or submit any additional supporting 
evidence, he submitted a report of an April 2005 evaluation 
by a private physician, Dr. Stowell.

In addition to this recent medical evidence, the veteran's 
service medical records (SMRs) are on file and he was 
afforded a VA examination in March 2004 (also as a result of 
the Board's August 2003 remand) to obtain a medical opinion 
concerning whether there was aggravation during service of 
his pre-existing left leg disability.  The RO's efforts to 
obtain his other private clinical records that he mentioned, 
unfortunately, were unsuccessful.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without again remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The report of the examination the veteran underwent for 
induction into the military indicates he had a scar on his 
left calf as a residual of a gunshot wound he had sustained 
in his civilian life.  In an adjunct medical history 
questionnaire it was reported that he had been shot in his 
left leg in 1960, but had no resulting limitation.

A June 14, 1965, body diagram shows the veteran had a 4-inch 
scar on his lower left leg, on the medial aspect just below 
his knee.  X-rays two days later found seven rounded metallic 
bodies, suggestive of shotgun pellets, in the soft tissue 
overlying the proximal tibia and fibula.  The impression was 
soft tissue foreign bodies of the proximal tibia and fibula.  
This was the same month the veteran began serving on active 
duty.

In July 1965, the veteran had tenderness over an area of 
incision and the impression was traumatic myositis.  He had 
continued pain in his lower left leg with strenuous exercise.  
Also in July 1965, it was noted that he had been shot in the 
left leg prior to service and that his left leg was painful 
all of the time.

On August 1, 1965, it was noted the veteran had experienced 
left leg pain for four years (so prior to entering the 
military).  The next day he had continued pain in his lower 
left leg with weight-bearing.  His injury was unresponsive to 
treatment.

A Report of an August 1965 Board of Medical Survey indicates 
the veteran did not meet the standards for enlistment due to 
the foreign bodies in his left leg.  His own statement was 
that he had received a shotgun injury of his lower left leg 
four years prior to service enlistment, for which he was 
hospitalized for one and a half weeks and was advised not to 
participate in sports until the leg was well healed.  
Since then he had experienced pain at this site on exercise 
and weight-bearing.  Metallic fragments were not removed 
prior to service.  This condition was brought to the 
attention of enlistment personnel, but he was accepted for 
service.  It was noted at his initial screening physical 
examination but, nonetheless, he was to be given a trial of 
duty.  Some fragments near the surface were removed during 
service, but the pain persisted and it was recommended he be 
separated from the military.  It was noted that X-rays had 
found what appeared to be shotgun pellets.  His was 
disqualified because of these findings.  The Board concluded 
his condition was not aggravated by his military service.  
His service concluded that same month, August 1965.

A February 2002 Report of Contact reflects that, during a 
telephone conversation with RO personnel, the veteran 
reported that he had sustained a shotgun wound to his left 
leg prior to service, when he ran into a booby trap at the 
age of 13.  When initially treated, his physicians did not 
want to remove the pellets.  And when running the 100-yard 
dash during service, his leg acted up and military physicians 
removed the pellets.



On VA examination in March 2004, the evaluating physician 
discussed the SMRs.  So it is clear these records were 
available and considered.  It was not explicitly reported 
that the entire claims file was reviewed but, at the time of 
that examination, there were no other clinical records on 
file.  The veteran indicated he did not run or walk much and 
that he had some numbness if he ran too long.  On objective 
clinical examination there was a circular wound on his lower 
left leg, which was an entry wound.  There was a somewhat 
"V" shaped scar, with the bottom of the "V" pointing 
medially, which was about 4 inches long.  This scar was not 
particularly tender except near the entry wound.  There was 
tenderness above and below the scar, down into the calf.  
There left calf was 1/4-inch smaller in circumference than the 
right calf.  The scar was relatively mobile, but the veteran 
protected himself because the scar was apparently tender.  
There was decreased sensation in the concavity of the scar, 
but sensation was otherwise normal in the whole left lower 
extremity.  He had excellent strength in dorsiflexion and 
plantar flexion of his left foot and inversion and eversion 
of his left subtalar joint.  He also had full range of motion 
of both ankles and knees.  Knee reflexes were equal and 
active, bilaterally.  Ankle reflexes were somewhat 
diminished, but equal, bilaterally.  He did not walk with a 
limp or use aids (cane, crutch, etc.).  The diagnosis was an 
old shotgun wound of the left calf.  

The examiner noted that, because the veteran did not recall 
having undergone surgery prior to service for his left leg 
wound, the examiner could not determine whether the scar was 
from the gunshot wound or from the exploration to remove very 
superficial pellets from the leg.  Current X-rays revealed 
four round shots in the posterior left upper calf, one of 
which was quite superficial and three others that were 
stopped by the fascia covering the gastrocnemius muscle and 
were felt not to have entered the gastrocnemius muscle or, if 
so, only superficially penetrating the gastrocnemius muscle.  



In summarizing his overall clinical findings, the examiner 
believed the injury was very superficial and doubted very 
much the veteran had really definite symptoms from the wound.  
The examiner believed the surgery to remove some of the 
shotgun pellets had occurred during service, because instead 
of the seven fragments found during service, there were now 
only four.  He further indicated the veteran's left leg 
disability was minimal, if any, from the superficial 
dissection to remove the superficially found pellets in his 
left leg.  So, according to this examiner, "it is not likely 
that any disability was aggravated by [the veteran's] active 
duty service of about two months."

During his April 2005 travel Board hearing before the 
undersigned VLJ of the Board, the veteran and his 
representative conceded that he had sustained a shotgun wound 
to his left leg prior to entering the military.  See page 6 
of the transcript of the hearing.  It was asserted, 
nonetheless, that although this was noted on the service 
entrance examination the presumption of soundness was 
applicable.  But because he had engaged in many pre-service 
physical activities without any problems, his activities 
during service, in boot camp, particularly running a 
100-yard dash, had caused the wound to again become 
symptomatic.  See pages 7 and 8.  Then, during service, he 
underwent surgical removal of some of the pellets under a 
local anesthetic, but the surgery caused damage to either 
muscles, tendons or nerves because since then he has 
continuously had disability of the left leg that he did not 
have prior to service.  See pages 8 and 9.  His fiancée 
testified that he had complained about his left leg for the 
20 or so years that she had known him.  See pages 11 and 12.  
He had not sought VA treatment since service for his left leg 
symptoms and disability because his brother was killed in a 
VA facility in 1991.  See pages 14 and 15.  So he does not 
entrust his medical care to VA.  He indicated that he would 
obtain a favorable medical opinion supporting his 
allegations.  See pages 23 and 34.  



Following the April 2005 travel Board hearing, the veteran's 
representative submitted a report of an April 2005 evaluation 
by Dr. Stowell, along with a waiver of initial consideration 
of this evidence by the RO.  38 C.F.R. § 20.1304(c) (2004).  
Dr. Stowell reported the veteran's initial wound was from 
seven shotgun fragments, that the wound was closed, but that 
initially the fragments were not removed.  He returned to 
normal activity and participated in sports through his 
school.  Later, he had difficulty doing some of his boot camp 
running activities and some of the shotgun pellets were 
surgically excised.  Since then, he had experienced ongoing 
pain in his left calf, which had worsened in the last few 
years.  He also had experienced some numbness on the medial 
side of his left leg.  He had not received any physical 
therapy or taken any pain medication on an ongoing basis.  
Currently, he has some numbness over the medial aspect of 
this calf, which is worse when walking or standing.  He has 
to stop walking after about 15 minutes due to his pain.  He 
also has coronary artery disease, status post quadruple 
coronary artery bypass graft, hypertension, gout, and 
diabetes for which he takes oral agents.

On objective physical examination the veteran had a proximal 
medial calf scar and multiple other smaller scars over the 
medial anterior tibial area, which were well healed and 
without drainage, redness or erythema.  There was mild 
tenderness over the large scar.  The left calf was somewhat 
smaller than the right calf.  Sensation was decreased to 
pinprick in a patchy distribution over the left medial calf, 
compared to the right.  His gait was steady with an 
occasional mild limp on the left.  The impressions included a 
shotgun wound to the left calf, subsequent surgical excision 
of retained gunshot fragments, possible incomplete saphenous 
sensory neuropathy, and chronic pain associated with the 
above.



Analysis

38 U.S.C. § 1111 (West 2002) provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

38 C.F.R. § 3.304(b) (2004) (implementing 38 U.S.C. § 1111) 
provides:  

The veteran will be considered to have been in 
sound condition when examined, accepted and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports 
are to be considered as noted.  

38 C.F.R. § 3.304(b)(1) states that: 

History of preservice existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions 
but will be considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be based on 
medical judgment alone as distinguished from 
accepted medical principles, or on history alone 
without regard to clinical factors pertinent to 
the basic character, origin and development of 
such injury or disease.  They should be based on 
thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, manifestations, 
clinical course, and character of the particular 
injury or disease or residuals thereof. 

Here, the pre-service shotgun wound to the left leg was not 
merely mentioned in the medical history questionnaire that 
was adjunct to the report of the military induction 
examination, but also was actually observed during the 
objective clinical portion of that evaluation.  So, contrary 
to the assertion made during the travel Board hearing, the 
presumption of soundness at service entrance is inapplicable.  
See, too, VAOPGCPREC 3-2003 (July 16, 2003) (indicating that 
VA need only rebut the presumption of soundness - by 
presenting both clear and unmistakable evidence of a 
preexisting disability and clear and unmistakable evidence 
the preexisting disability was not aggravated during service 
- when the preexisting disability in question was not noted 
or otherwise documented during the military induction 
examination).  Here, though, as mentioned, it clearly was.  
So, again, the veteran is not entitled to this presumption of 
soundness.

And as the undersigned VLJ stated during the veteran's travel 
Board hearing, the dispositive issue in this case, then, is 
whether the veteran's preexisting left leg disability was 
aggravated by his military experience beyond its natural 
progression.  The governing statute and regulation concerning 
aggravation are 38 U.S.C. § 1153 and 38 C.F.R. § 3.306(b).  
Together, they state:  when a condition has been found to 
have preexisted service, the preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  This presumption of aggravation is 
only applicable if the preservice disability underwent an 
increase in severity during service.  See Beverly v. Brown, 9 
Vet. App. 402, 405 (1996); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  And temporary or intermittent flare-ups during 
service of a preexisting injury are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, not just the symptoms, worsened.  See Maxon v. 
West, 12 Vet. App. 453, 458 (1999).  

Also bare in mind that, where a preexisting disability has 
been medically or surgically treated during service and the 
usual effects of treatment have ameliorated disability so 
that it is no more disabling than it was at entry into 
service, there is no presumption of aggravation.  See Verdon 
v. Brown, 8 Vet. App. 529 (1996).

In this case the only medical opinion truly addressing the 
question of aggravation is that rendered by the March 2001 VA 
examiner.  And this medical opinion is clearly unfavorable, 
i.e., does not support a claim based on in-service 
aggravation.  The medical opinion from Dr. Stowell, in 
comparison, while addressing the current severity of the 
veteran's left leg disability (and recommended diagnostic 
testing and evaluation, various treatment modalities, etc.), 
does not specifically address the determinative question of 
whether there was aggravation of the preexisting left leg 
disability during service.

The severity of the veteran's symptoms (pain, so on and so 
forth), particularly if continuous following service, is 
indeed relevant.  With this in mind, the Board has considered 
the hearing testimony of the veteran and his fiancée that he 
has experienced continuous left leg problems only since 
service, and not for a significant time prior to service.  
Dr. Stowell also reported this history.  But it is clear that 
he was merely repeating this history as related to him by the 
veteran.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(discussing situations where a medical examiner simply 
records information the veteran reports without adding his 
personal medical comment to enhance the probative value of 
the evidence).

On the other hand, it was twice noted while the veteran was 
in the military that he had experienced functional impairment 
involving his left leg since sustaining the gunshot wound to 
this extremity prior to service.  The problems he was having 
with his left leg were not exclusive to the physical training 
he participated in during service, in boot camp and perhaps 
elsewhere.  One such indication of this is when it was noted 
he had experienced left leg pain for "four years," so 
clearly before he entered the military (and, indeed, ever 
since his gunshot wound), since he was only on active duty in 
the military for a relatively very short time - around two 
months.  There also was other mention of this when it was 
noted that, following his 
pre-service hospitalization, he had experienced pain on 
exercising and 
weight-bearing.  So it was not just during service that 
physical activity precipitated his pain.  There was 
documentation of this very same symptom and cause during the 
preceding years, when he was still a civilian.

These statements were made contemporaneous to the events in 
question, when there was little to no incentive - financial 
or otherwise - to fabricate or exaggerate for personal gain.  
So these type of statements, from way back when, are very 
probative and, therefore, given a lot of weight.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

Also, the fact remains that the veteran did not request or 
receive any treatment for his left leg for many years after 
his very brief period of military service.  His fiancée has 
known him only since about 1980, so not until more than 15 
years after his military service had ended in August 1965.  
And while he also testified that he did not seek any 
treatment from VA because of his brother's death in 1991 at a 
VA hospital, even if this is true, this still does not 
account for why he did not seek any VA treatment for the 
approximately quarter of a century (from 1965 to 1991) 
preceding his brother's death.

In sum, the Board must conclude that the most probative 
evidence addressing the question of aggravation is the 
opinion rendered by the VA physician, which weighs against 
the claim.  This being the case, the claim must be denied 
because the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for status post excision of shotgun 
pellets of the left lower leg is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


